 PS-8
 8/88
                              UNITED STATES DISTRICT COURT
                                          for the
                           EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Tiera Nicole Gardner                                                  Docket No. 5:20-CR-180-2D

                            Petition for Action on Conditions of Pretrial Release

 COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting an official report upon the
 conduct of defendant, Tiera Nicole Gardner, who was placed under pretrial release supervision by the
 Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 27th day of
 July, 2020.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS:

 On March 15, 2021, the defendant submitted to a urinalysis screening which was confirmed positive for
 cocaine by Alere Laboratories on March 21, 2021. Gardner was confronted with the positive results on
 March 26, 2021, at which time she admitted to using cocaine. Further, when asked to provide a urinalysis
 screening on March 26, 2021, Gardner admitted it would be positive for cocaine, as she used two days
 earlier. Gardner signed an admission form and was also verbally reprimanded for her conduct. Further,
 Gardner’s treatment provider was contacted, so that her treatment program could be increased, and she was
 placed into the surprise urinalysis program at the highest level.

 PRAYING THAT THE COURT WILL ORDER that a hearing be scheduled to determine if the
 defendant’s pretrial release should be revoked.

 Reviewed and approved,                                  I declare under penalty of perjury that the foregoing
                                                         is true and correct.


 /s/ David W. Leake                                      /s/ Jay Kellum
 David W. Leake                                          Jay Kellum
 Supervising U.S. Probation Officer                      U.S. Probation Officer
                                                         200 Williamsburg Pkwy, Unit 2
                                                         Jacksonville, NC 28546-6762
                                                         Phone: 910-346-5109
                                                         Executed On: March 26, 2021

                                          ORDER OF THE COURT

 Consideredand
Considered    andordered       March
                    orderedonthe  May26,
                                       15,2021
                                 _______   2015of __________________,
                                          day       . It is further ordered2021,  anddocument
                                                                            that this ordered filed
                                                                                               shalland madeand
                                                                                                     be filed part
 of the
made    records
      a part     in records
             of the  the above
                             in case.
                                the above case.

 ________________________________
 Robert T. Numbers, II
 U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge

                  Case 5:20-cr-00180-D Document 60 Filed 03/26/21 Page 1 of 1
